DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 12, 14, and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gueret (U.S. No. 7,040,827 B2).

    PNG
    media_image1.png
    533
    400
    media_image1.png
    Greyscale

In regards to claim 1, Gueret discloses a packaging system (figs. 3-3A) comprising a container (31) having a mouth; a workpiece (41); and an insert (33) configured to receive the workpiece and to retain the workpiece within the mouth of the container in an axially aligned configuration (see fig. 3), wherein the insert has an annular wall with an outer surface that tapers from a first outer diameter (D1 in annotated fig. 3) proximal a first end (end 1 in annotated fig. 3) thereof to a second outer diameter (D2 in annotated fig. 3) proximal a second end (end 2 in annotated fig. 3) thereof, the second outer diameter being greater than the first outer diameter, the first end being configured for insertion into the mouth of the container before the second end (fig. 3).  
In regards to claim 6, Gueret discloses a packaging system (figs. 3-3A) wherein the insert (33) comprises a flange (flange in annotated fig. 3) extending radially outward from the second end (end 2 in annotated fig. 3) thereof, the flange being configured to contact a lip of the mouth when the insert is fully received within the mouth (see fig. 3).
In regards to claim 12, Gueret discloses a packaging system (figs. 3-3A), further comprising a cap (42) that is configured to engage an outer surface of the mouth of the container (31) and to form a seal against the insert (33) (see fig. 3).  
In regards to claim 14, Gueret discloses a packaging system (figs. 3-3A) wherein the workpiece (41) is a porous applicator (col. 16 lines 11-19, 37-43).
In regards to claim 17, Gueret discloses a cosmetic package (figs. 3-3A) comprising a container (31) having a mouth and containing a formulation (P); an applicator (41) being porous and configured to hold the formulation (col. 16 lines 11-19, 37-43); and an insert (33) configured to receive the applicator and to retain the applicator within the mouth of the container in an axially aligned configuration (see fig. 3), wherein the insert has an annular wall with an outer surface that tapers from a first outer diameter (D1 in annotated fig. 3) proximal a first end (end 1 in annotated fig. 3) thereof to a second outer diameter (D2 in annotated fig. 3) proximal a second end (end 2 in annotated fig. 3) thereof, the second outer diameter being greater than the first outer diameter, the first end of the insert being configured for insertion into the mouth of the container before the second end (see fig. 3).  
In regards to claim 18, Gueret discloses a cosmetic package (figs. 3-3A), further comprising a cap (42) that is configured to engage an outer surface of the mouth of the container (31) and to urge the insert (33) into the mouth (see fig. 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (U.S. No. 7,040,827 B2) as applied to claim 1 above.

    PNG
    media_image2.png
    389
    289
    media_image2.png
    Greyscale

In regards to claim 2, Gueret discloses the invention substantially as claimed. Gueret does not explicitly teach a packaging system wherein a difference between the second outer diameter and the first outer diameter is about 0.005 inches to about 0.015 inches, but Gueret teaches that the second outer diameter (D2 in annotated fig. 3) is greater than the first outer diameter (D1 in annotated fig. 3). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to try the difference between the second outer diameter and the first outer diameter at about 0.005 inches to about 0.015 inches (or any desired distance) in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product where the difference between the second outer diameter and the first outer diameter is about 0.005 inches to about 0.015 inches. Doing so would allow for the insert to be more easily inserted into the mouth of the container.
In regards to claim 3, Gueret discloses the invention substantially as claimed. Gueret does not explicitly teach a packaging system wherein the second outer diameter of the insert is about 0.000 inches to about 0.010 inches greater than an inner diameter of the mouth of the container, but Gueret teaches that the second outer diameter (D2 in annotated fig. 3) is greater than the first outer diameter (D1 in annotated fig. 3). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to try the packaging system wherein the second outer diameter of the insert is about 0.000 inches to about 0.010 inches greater than an inner diameter of the mouth of the container (or any desired distance) in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product wherein the second outer diameter of the insert is about 0.000 inches to about 0.010 inches greater than an inner diameter of the mouth of the container. Doing so would allow for the insert to be more easily inserted into the mouth of the container.
 In regards to claim 4, Gueret teaches the invention substantially as claimed. Gueret further teaches a packaging system wherein the second outer diameter (D2 in annotated fig. 3) of the insert is the same as the inner diameter (inner diameter in close-up annotated fig. 3) of the mouth of the container (31).  

Claims 5, 13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (U.S. No. 7,040,827 B2) as applied to claims 1, 12, and 18 above, and further in view of Song (U.S. Publication 2008/0092916 A1).

    PNG
    media_image3.png
    485
    591
    media_image3.png
    Greyscale

In regards to claim 5, Gueret discloses the invention substantially as claimed. Gueret fails to disclose a packaging system wherein the insert comprises a bottoming shoulder proximal the first end thereof, the bottoming shoulder having an annular shape and being configured to prevent the workpiece from falling into the container when the insert and the workpiece are retained within the mouth of the container.  
However, Song teaches a packaging system (figs. 3, 9) wherein the insert (20) comprises a bottoming shoulder (22) proximal the first end thereof, the bottoming shoulder (22) having an annular shape and being configured to prevent the workpiece (30) from falling into the container (10) when the insert (20) and the workpiece (30) are retained within the mouth of the container (10).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of cosmetic containers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gueret to incorporate the teachings of Song and provide a packaging system wherein the insert comprises a bottoming shoulder proximal the first end thereof, the bottoming shoulder having an annular shape and being configured to prevent the workpiece from falling into the container when the insert and the workpiece are retained within the mouth of the container. Doing so would allow for the workpiece to be exposed to product held in the container.
In regards to claim 13, Gueret discloses the invention substantially as claimed. Gueret fails to disclose a packaging system wherein the cap is provided with a gasket that is configured to form the seal against a flange of the insert.  
However, Song teaches a packaging system (fig. 9) wherein the cap (50) is provided with a gasket (40) that is configured to form the seal against a flange of the insert (20) (para. 0030).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of cosmetic containers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gueret to incorporate the teachings of Song and provide a packaging system wherein the cap is provided with a gasket that is configured to form the seal against a flange of the insert. Doing so would help prevent leakage of the product.
In regards to claim 15, Gueret discloses the invention substantially as claimed. Gueret fails to teach a packaging system wherein the insert has a cylindrical inner surface with a constant inner diameter.  
However, Song teaches a packaging system (fig. 3) wherein the insert (20) has a cylindrical inner surface with a constant inner diameter (constant inner diameter in annotated fig. 3).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of cosmetic containers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gueret to incorporate the teachings of Song and provide a packaging system wherein the insert has a cylindrical inner surface with a constant inner diameter. Doing so would allow the insert to hold a workpiece with a cylindrical shape.
In regards to claim 19, Gueret discloses the invention substantially as claimed. Gueret further discloses a cosmetic package (figs. 3-3A) when the insert (33) is received within the mouth of the container (31) and the cap (42) is engaged with the outer surface of the mouth (see fig. 3). Gueret fails to teach a cosmetic package wherein the cap comprises a gasket configured to seal against a flange of the insert.
However, Song teaches a cosmetic package (fig. 9) wherein the cap (50) comprises a gasket (40) configured to seal against a flange of the insert (20) (para. 0030).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of cosmetic containers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gueret to incorporate the teachings of Song and provide a cosmetic package wherein the cap comprises a gasket configured to seal against a flange of the insert. Doing so would help prevent leakage of the product.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (U.S. No. 7,040,827 B2) as applied to claim 1 above, and further in view of Han (KR 1141170 B1).
In regards to claim 7, Gueret discloses the invention substantially as claimed. Gueret fails to teach a packaging system wherein the insert comprises a workpiece engagement member extending radially inward from the annular wall into the insert, such that the workpiece engagement member engages the workpiece when the insert receives the workpiece.  
However, Han teaches a packaging system (fig. 2) wherein the insert (200) comprises a workpiece engagement member (210, para. 0035) extending radially inward from the annular wall into the insert (200), such that the workpiece engagement member (210) engages the workpiece (100) when the insert receives the workpiece (see fig. 2).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of cosmetic containers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gueret to incorporate the teachings of Han and provide a packaging system wherein the insert comprises a workpiece engagement member extending radially inward from the annular wall into the insert, such that the workpiece engagement member engages the workpiece when the insert receives the workpiece. Doing so would allow the insert to prevent the workpiece from moving up and down and rotating inside the insert.
In regards to claim 8, Gueret in view of Han teaches the invention substantially as claimed. Gueret fails to teach a packaging system wherein the workpiece engagement member includes a flexible tab that is configured to be pushed radially inward by the mouth of the container when the insert is fully received within the mouth.  
However, Han teaches a packaging system (fig. 2) wherein the workpiece engagement member (210, para. 0035) includes a flexible tab that is configured to be pushed radially inward by the mouth of the container when the insert (200) is fully received within the mouth.  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of cosmetic containers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gueret to incorporate the further teachings of Han and provide a packaging system wherein the workpiece engagement member includes a flexible tab that is configured to be pushed radially inward by the mouth of the container when the insert is fully received within the mouth. Doing so would allow the insert to prevent the workpiece from moving up and down and rotating inside the insert.
In regards to claim 9, Gueret in view of Han teaches the invention substantially as claimed. Gueret fails to teach a packaging system wherein the flexible tab includes a tooth, a ramp, or a spike configured to extend into the workpiece when the insert is inserted into the mouth.  
However, Han teaches a packaging system (fig. 2) wherein the flexible tab (210) includes a ramp (para. 0034) configured to extend into the workpiece (100) when the insert (200) is inserted into the mouth.  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of cosmetic containers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gueret to incorporate the further teachings of Han and provide a packaging system wherein the flexible tab includes a tooth, a ramp, or a spike configured to extend into the workpiece when the insert is inserted into the mouth. Doing so would allow for the workpiece engagement member to press the workpiece against the insert without compressing the workpiece.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (U.S. No. 7,040,827 B2) as applied to claim 1 above, and further in view of Chang (U.S. No.  7,381,003 B1).
In regards to claim 10, Gueret discloses the invention substantially as claimed. Gueret fails to disclose a packaging system wherein the outer surface of the insert and an inner surface of the mouth of the container have complementary insert engagement members.  
However, Chang teaches a packaging system (figs. 1-6) wherein the outer surface of the insert (11) and an inner surface of the mouth of the container (10) have complementary insert engagement members (15, 16; col. 3 lines 19-30).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of cosmetic containers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gueret to incorporate the teachings of Chang and provide a packaging system wherein the outer surface of the insert and an inner surface of the mouth of the container have complementary insert engagement members. Doing so would allow for the insert to be securely retained to the mouth of the container.
In regards to claim 11, Gueret in view of Chang teaches the invention substantially as claimed. Gueret fails to teach a packaging system wherein the complementary insert engagement members include a ridge formed on the outer surface of the insert and a recess formed in the inner surface of the mouth.  
However, Chang teaches a packaging system (figs. 1-6) wherein the complementary insert engagement members include a ridge (15) formed on the outer surface of the insert and a recess (16) formed in the inner surface of the mouth (col. 3 lines 19-30).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of cosmetic containers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gueret to incorporate the further teachings of Chang and provide a packaging system wherein the complementary insert engagement members include a ridge formed on the outer surface of the insert and a recess formed in the inner surface of the mouth. Doing so would allow for the insert to be securely retained to the mouth of the container.

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gueret (U.S. No. 7,040,827 B2) as applied to claim 17 above, and further in view of Noa (FR 2829000 A1).
In regards to claim 20, Gueret discloses the invention substantially as claimed. Gueret fails to teach a cosmetic package wherein the applicator extends into the formulation.
However, Noa teaches a cosmetic package (figs. 1-3) wherein the applicator (20) extends into the formulation (40, 41). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of cosmetic containers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gueret to incorporate the teachings of Noa and a cosmetic package wherein the applicator extends into the formulation. Doing so would allow for expelling a quantity of product in the housing to the face of a user (p. 2 lines 77-78).

Response to Arguments
Applicant's arguments filed 02 November 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments are narrower than the claims.  The claims do not have enough structural language to differentiate applicant’s invention from the references.
In regards to the rejection of claims 1, 6, 12, 14, and 17-18 under 35 U.S.C. § 102(a)(2) as being anticipated by Gueret, Applicant argues that Gueret is silent as to an insert configured to retain a workpiece, and argues that there is no indication in Gueret that part 33 acts as an insert. However, the insert 33 of Gueret is configured to retain the workpiece 41 when the receptacle is closed. Additionally, fig. 3 of Gueret shows that part 33 is inserted inside of receptacle 31.  
In regards to the rejection of claims 5, 13, 15, and 19 under 35 U.S.C. § 103 as being unpatentable over Gueret and further in view of Song, Applicant argues that the “coupling member” 20 of Song is not an insert because it is not inserted into anything. However, the coupling member 20 of Song is an insert with a stopper rib 22 that is inserted into the inner powder bowl 12 and therefore container 10. The claims have not enough structural language in the claims to differentiate from Song.
In regard to claim 10 with Chang, arguments are narrower than the claim.  The claim set forth “wherein the outer surface of the insert and an inner surface of the mouth of the container have complementary insert engagement members.”.  These can be seen in figure 1 engagement members 15 and 16.  The claim does not have further structural language to differentiate from Chang.
In regards to Applicant’s arguments regarding the 35 U.S.C. § 103 rejections of claims 2-4 as being unpatentable over Gueret, of claims 7-9 as being unpatentable over Gueret in view of Han, of claims 10-11 as being unpatentable over Gueret in view of Chang, and of claim 20 as being unpatentable over Gueret in view of Noa, the elements of claim 1 and 17 are disclosed by Gueret as discussed above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 2nd Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.N.H./            Examiner, Art Unit 3772       

/Cris L. Rodriguez/            Supervisory Patent Examiner, Art Unit 3772